The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Vaughan et al., US 2016/0045340 A1, which discloses a prosthetic connector system 200 for use with a prosthetic socket 110 (abstract; Figures 1 and 7; paragraphs 0005, 0023-0024, 0031, and 0033) and comprising a component 220 and a plate 210 having eight pairs of holes (Figures 2 and 4) providing at least four orientations of the component relative to a distal end of the (unclaimed or non-positively recited) prosthetic socket, with two or four pairs of central holes (under different interpretations of “central”) each capable of providing a single position for the component relative to the socket.  Edges and corners of the wings 215a-215d serve as indicators for the two-dimensional offset of other pairs of holes in one wing or wing pair relative to another wing or wing pair having the central holes as a result of the repositioning of an attachment member 230a-230d along a respective channel 225a-225d (Figures 2, 5, and 6A-6F; paragraphs 0025-0030).  A plate 210 outer periphery “contoured to substantially correspond” (present claim 1, lines 7-8; MPEP 2173.05(b) III D) to a portion of component 220 is shown in 0048.  Each of wings 215a-215d defines sections of different lengths along the periphery and along perpendicular dimensions, particularly because of the rounded rectangular contour projecting from each wing (Figure 4).  Loosening an individual attachment member for readjusting a corresponding wing (paragraphs 0033 and 0041) imparts further asymmetry and differences in radial extents among the wings.
Regarding claims 10 and 20, as noted above, the socket is not a positively recited element of Applicant’s invention as claimed, and the numerous holes in plate 210 are certainly capable of being aligned with distal socket holes in numerous ways to effect relative rotational and lateral adjustments, whether or not such was the intent of Vaughan et al. (MPEP § 2114).  Regarding claim 15, the “component” as claimed is viewed as further encompassing the (unillustrated) female prosthetic adaptor to which the male pyramidal engaging member 240 is adjustably attached (with set screws or the like).  The further limitations of other dependent claims are readily apparent (MPEP § 707) from the above discussion, figures, and cited passages.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al., US 2016/0045340 A1.  Regarding claims 6-8, readjusting a couple of attachment members by different radial extents would have been obvious from paragraph 0041 in order to accommodate changes in shape as well as volume of the residual limb (paragraph 0050).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan et al., US 2016/0045340 A1, in view of Kameda, JP 8-294504 A.  Regarding claims 13-14, elongate and elliptical holes for enabling rotational and/or translational adjustments among components were well known in the art at the effective date of the present invention, as seen in Figure 10 of Kameda, for example.  To utilize holes of elliptical configuration for affixing the engaging member 240 (Figures 3 and 7) would have been obvious in order to help compensate 715a-715d (paragraphs 0033 and 0041) relative to the size and shape of the residual limb (paragraph 0050), with further motivation (to combine) provided by the elongated slots of Vaughan et al. (Figures 5, 11, 11A, and 13B) for somewhat different purposes.
Applicant’s remarks have been considered.  A “plate” is defined as “a horizontal structural member that provides bearing and anchorage” (Merriam-Webster’s Collegiate Dictionary, 10th ed.: 1996) and is thus not limited to monolithic homogeneous members (such as the flat asymmetric plate portion in Figure 12D of Smith et al., US 10,765,537 B2) but could instead comprise a plurality of elements affixed together to form a plate structure (Vaughan et al.: Figures 2-4 and 6A-6F; paragraph 0030).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Willse, whose telephone number is 571-272-4762. The examiner can normally be reached on Monday through Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jerrah Edwards can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774